               Case 2:19-cv-04849-JS Document 15 Filed 06/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY LAMAR AURSBY,                            :
     Plaintiff,                                  :
                                                 :
       v.                                        :      CIVIL ACTION NO. 19-CV-4849
                                                 :
DAVID AUXTER, et al.,                            :
     Defendants.                                 :

                                               ORDER

       AND NOW, this 29th day of June, 2020, upon consideration of Jeffrey Lamar Aursby’s

Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account Statement

(ECF No. 8), pro se Complaint (ECF No. 2), February 6, 2020 Letter (ECF No. 11), and

“Motion for Pro Bono, to Amend Complaint and Special Relief Injunctions” (ECF No. 12), it is

ORDERED that:

          1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C.

§ 1915.

       2.          Jeffrey Lamar Aursby, # LE-4014, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Superintendent of State Correctional Institution – Dallas or another appropriate

official to assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Aursby’s inmate account; or (b) the average monthly balance in Aursby’s inmate account for

the six-month period immediately preceding the filing of this case. The Superintendent or other

appropriate official shall calculate, collect, and forward the initial payment assessed pursuant to

this Order to the Court with a reference to the docket number for this case. In each succeeding

month when the amount in Aursby’s inmate trust fund account exceeds $10.00, the
            Case 2:19-cv-04849-JS Document 15 Filed 06/29/20 Page 2 of 3




Superintendent or other appropriate official shall forward payments to the Clerk of Court

equaling 20% of the preceding month’s income credited to Aursby’s inmate account until the

fees are paid. Each payment shall refer to the docket number for this case.

       3.       The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of State Correctional Institution – Dallas.

       4.       The Complaint is DEEMED filed.

       5.       The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum. Aursby may file new claims as follows:

                a. To the extent Aursby seeks to challenge his conviction and imprisonment or

                   seeks damages based on his conviction and imprisonment, his claims may be

                   reasserted only in the event that his underlying conviction is reversed,

                   vacated, or otherwise invalidated.

                b. To the extent Aursby can identify damages distinct from his conviction and

                   imprisonment, Aursby may file an amended complaint within thirty (30) days

                   of the date this Order is mailed to him. 1 Any amended complaint must

                   clearly state the factual basis for Aursby’s claims: it must identify the

                   unconstitutional behavior of each Defendant and it must allege facts to

                   support Aursby’s claim that the Defendants did not have probable cause for

                   the search and seizure. The amended complaint shall be a complete

                   document that does not rely on the initial Complaint or other papers filed in




1
  Due to restrictions caused by COVID-19, there may be some delay in sending this Order and
related documents to Aursby. These documents will be sent as soon as practicable.
            Case 2:19-cv-04849-JS Document 15 Filed 06/29/20 Page 3 of 3




                   this case to state a claim. When drafting his amended complaint, Aursby

                   should be mindful of the Court’s reasons for dismissing the claims in his

                   initial Complaint as explained in the Court’s Memorandum. Upon the filing

                   of an amended complaint, the Clerk shall not make service until so

                   ORDERED by the Court.

       6.       The Clerk of Court is DIRECTED to send Aursby a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Aursby may use this form to file his amended complaint if he chooses to do so.

       7.       The Clerk of Court is DIRECTED to send Aursby a copy of the updated docket

in this matter, along with ECF Nos. 5, 6, 7, 8, 9, 10, 11, and 12.

       8.       Aursby’s “Motion for Pro Bono, to Amend Complaint and Special Relief

Injunctions” (ECF No. 12) is GRANTED IN PART to the extent that Aursby can file an

amended complaint as described above. The motion is otherwise DENIED without prejudice as

explained in the Court’s memorandum.

                                              BY THE COURT:


                                                /s/ Juan R. Sánchez
                                              JUAN R. SÁNCHEZ, C.J.
